been absent from her life, and the court determined that termination of
                appellant's parental rights was in the child's best interest.      See NRS
                128.105(1).
                              Having considered the appellate record, we conclude that
                substantial evidence supports the district court's order terminating
                appellant's parental rights. See In re of Parental Rights as to D.R.H., 120
                Nev. 422, 428, 92 P.3d 1230, 1234 (2004). Accordingly, we
                              ORDER the judgment of the district court AFFIRMED.'



                                                                                         '   J.
                                                            Hardesty



                                                            Parraguirre


                                                                                             J.



                cc: Hon. Robert Teuton, District Judge, Family Court Division
                     Philip J.T.
                     Kainen Law Group, PLLC
                     Lemons, Grundy & Eisenberg
                     Eighth District Court Clerk



                       'Appellant has filed a request for the preparation of the transcript.
                We have determined that the transcript is unnecessary to make a decision
                in this matter. Appellant has also filed a motion for permission to file
                briefs. Having concluded that appellant's civil appeal statement is
                sufficient to address the merits of this appeal, we deny appellant's motion.



SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A


                                           WEIN                 DMIIIROME1